                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *
                                               *
        v.                                     * CASE NO. 20-1269-JMC
                                               *
EMERSON MARTINEZ-LARA                          *
                                               *
              Defendant                        *
                                               *
                                            *******

                                           ORDER

       Upon consideration of the Government's Motion to Unseal the Criminal Complaint made
                                                       UI
before me in Court in the captioned case, it is this ________ day of May, 2020

                                                       y is UNSEALED.
       ORDERED, that the captioned case be and it hereby

                                                     ____
                                                        _ ________________
                                                   __________________________
                                                     ono
                                                      n rable J. Mark Coulso
                                                    Honorable         Coulson
                                                    United States Magistrate Judge
